 In the Matter Of COLDWELL LAWNMOWER COMPANYandINTERNATIONALASSOCIATIONOF MACHINISTS,LODGENo. 757, AFFILIATEDWITH THEAMERICANFEDERATIONOF LABORCases Nos. C-1017 and R-987.-Decided Aitgust 1; 1939Lawnmower Manufacturing Industry-Interference,Restraint,and Coercion.-anti-union statements;interrogating employees regarding union activity-Company-DominatedUnion:encouragement of unaffiliated organization by super-visory employees and hostility to outside organization responsible for formation ;respondent ordered to refuse to recognize-UnitAppropriate for Collective Bar-gaining:all employees at plant including painters engaged in production andservice repairmen but excluding employees of shipping department and of extra-parts department other than service repairmen,watchmen,firemen,janitors,sweepers,elevator operators,and clerical and supervisory employees;production.:painters and service repairmen included over objection of union representatives-Representatives:proof introduced by union requireselection-CollectiveBar-gaining:union and employer unable to agree upon appropriate unit ; unit soughtby union excluding production painters contested by employer,found to be prop-erly included in unit; complaint dismissed as :to refusal to bargain collectively-Investigation of Representatives:controversy concerning representatives of em-ployees : claim of union that it represented majority of employees within appro-priate unit disputed bycompany-Election Ordered:time for and eligibilitydate to be fixed after effect of unfair labor practices dissipated;company-dom-inated union excluded from ballot.Mr. Gordon O'Hanlon,for the Board.Cassedy & Northrop, by Mr. George M. Northrop,of Newburgh,N. Y., for the respondent.Mr. S. L. Newman,of Long Island, N.Y., andMr. Paul Hutchings,of Washington, D. C., for the Union.Mr. Augustus W. Bennett,of Newburgh, N. Y., for C. E. B. A.Mr. Albert J. Hoban,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April4, 19,38, International Association of Machinists, Lodge,No. 757,affiliatedwiththe American Federation of Labor, herein called14 N. L.R. B., No. 3.38 COLDWELL LAWNMOWER COMPANY39the Union, filed with .the Regional Director for the Second Region(New York City) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of Coldwell Lawnmower Company, Newburgh, New York, herein called therespondent, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On April 16, 1938, the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered the RegionalDirector to conduct an investigation and to provide for an appropri-ate hearing upon due notice.On April 25, 1938, the Union filed charges, and on June 15, 1938,.amended charges with the Regional Director.The amended chargesalleged that the respondent had engaged in and was engaging in un-fair labor practices affecting commerce, within the meaning of Sec-tion 8 (1), (2), and (5) and Section 2 (6) and (7) of the Act.On July 15, 1938, the Board, acting pursuant to Article II, Section37 (b), and Article III, Section 10 (c) (2), of said Rules and Regula-tions, ordered that the representation proceeding and the proceedingwith respect to the alleged unfair labor practices be consolidated forthe purpose of hearing, and that one record of the hearing be made.On July 18, 1938, the Board, by the Regional Director, issued itscomplaint, alleging that the respondent had engaged in and was engag-ing in unfair labor, practices affecting commerce, within the meaningof Section 8 (1), (2), and (5) and Section 2 (6) and (7) of the Act.Copies of the complaint and an accompanying notice of hearing wereduly served upon the respondent, upon the Union, and upon ColdwellEmployees 'Benevolent Association, herein called the C. E. B. A.9 a:labor organization alleged in the complaint to be dominated' andsupported by the respondent.With respect to the unfair labor practices the complaint alleged insubstance that the respondent (1) during the months of March andApril 1938 refused to bargain collectively with the Union as the dulyauthorized representative of the respondent's employees in an ap-propriate bargaining unit; (2) dominated and interfered with theformation and administration . of the C. E. B. A. and contributedsupport to it; and (3) by the foregoing and other acts interfered with,.restrained, and coerced its employees in the exercise of the rights guar-anteed in-Section 7 of the Act.The respondent duly filed its answerin which it admitted the allegations of the complaint relating to thenature and scope of its 'business but denied it had engaged in the,unfair labor practices alleged in the complaint.Pursuant to the notice, a hearing was held in Newburgh, New York,on August 8,-9, and 10, 1938, before Herbert A. Lien, the Trial Ex-190935-40-vol. 14--4 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDaminer duly designatedby theBoard.The Board,the respondent,and the C. E. B. A.appeared by counsel,and the Union by a repre-sentative.At the commencement of the hearing,counsel for the C. E.B. A. moved to intervene.The Trial Examiner granted the motionin the representationproceedingbut denied it with respect to thehearing upon the complaint.'.The respondent,the Union,the C. E.B. A., and theBoard all participated in the hearing.Full opportunityto be heard,to examine and cross-examine witnesses,and to introduceevidence bearing upon the issues was afforded all parties.At theclose of the hearing counsel for the respondent moved to dismiss thecomplaint on the ground that the evidence adduced did not substan-tiate the allegations of the complaint.The Trial Examiner reserveddecision upon the motion. In the courseof the hearingthe Trial Ex-aminer made a number of other rulings upon motions and uponobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On November 2, 1938, the Trial Examiner filed his IntermediateReport in which he denied the aforesaid motion of respondent, foundthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce,within the meaning of Section 8 (1),(2), and(5) and Section 2 (6) and(7) of theAct, and recommendedthat the respondent cease and desist from its unfair labor practicesand take certain affirmative action to effectuate the policies of theAct.Therespondent and the C. E. B. A.thereafter filed exceptionsto the Intermediate Report and to various rulings of the TrialExaminer.On November 19, 1938, the respondent requested permission to filea brief and to argue orally before the Board.Pursuant to notice ofhearing duly served upon the parties,a hearing was held before theBoard inWashington, D. C., on April13, 1939, for the purpose oforal argument.The Unionwas represented by cotmsel and partici-pated in the argument.Neither the respondent nor the C. E. B. A.appeared.The respondent filed a brief which has been considered bythe Board.The Board has considered the exceptions filed by the respondentand the C. E. B. A.and, except in so far as they are consistent withthe findings of fact, conclusions of law, order,and direction set forthbelow, finds them to be without merit.'Since the Board's order based upon the allegations in the complaint would not run:against the C. E. B. A. its presence was not necessary for the Board to determine whetherthe respondent had violated the statute or to make an appropriate order against it.National Labor 'Relations Board v. Pennsylvania Greyhound Lines, Inc. and GreyhoundManagement Company,303 U. S. 261 (1938). Under the circumstances the Trial Exam-iner, in denying the motion of the C. E. B. A. to intervene in the complaint case, com-mltted no prejudicial error. COLDWELL LAWNMOWER COMPANY41Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE RESPONDENTColdwell Lawnmower Company is a New York corporation en-gaged in the production, sale, and, distribution of hand and powerlawnmowers. Its plant is located in Newburgh, New York, where.itnormally employs between 100 and 115 persons. The principal.rawmaterials used by the respondent are castings, steel, handles,rollers, boxes, screws, nuts, bolts, and bearings.Approximately 8per cent of the castings and over 95 per cent of the other raw ma-terials are shipped to the respondent's plant from points outside theState of New York. For the fiscal year.Widing July 31, 1938, thevalue of the raw materials purchased was approximately $200,000and during the same period the value of respondent's finished prod-uctswas approximately $450,000.Eighty per cent of the handmowers and 65 per cent of the power mowers manufactured by re-spondent are shipped to points outside the State of New York.H. THE ORGANIZATIONS INVOLVEDInternational Association of Machinists Lodge No. 757, affiliatedwith the American. Federation of Labor, is a labor organization ad-mitting to membership production employees of the respondent, ex-cluding painters, extra-parts department employees, shipping-depart-ment employees, and supervisory and clerical employees.Coldwell Employees Benevolent Association is an unaffiliated labororganization, admitting to membership all employees of the respond-ent excluding salaried employees.III. THE UNFAIR LABOR PRACTICESA. The refusal to bargaincollectively1.The appropriate unitThe complaint and petition alleged that all employees of the re-spondent engaged at its Newburgh plant, exclusive of shipping de-partment, extra-parts department, painters, and supervisoryand cler-ical employees constitute a unit appropriate for the purposes of collec-tive bargaining.At the hearing the respondent made no objection tothe alleged appropriateness of the unit but in its brief asserted thatthe exclusion of employees in the .shipping and extra-parts depart-ments and of painters was apparently unfair.The respondent madeno objection to the exclusion of supervisory or clerical employees. 42DECISIONSOF NATIONALLABOR RELATIONS BOARD,In accordance with our usual practice, we find that they should beexcluded from the appropriate unit.The employees in respondent's shipping department are engagedin receiving, packing, and shipping.They work undera differentforemanfrom the production employees and most of their work isperformedon a separate floor.Part of their workisof a clericalnature.We shall exclude them from the unit.The employees engaged in the extra-parts department receiveorders forparts fromowners of hand and power lawnmowers manu-factured by the respondentand fillthe orders from a stockroom ofextra parts which the respondentmaintainson the sixth floor of theplant.They do no production work, receive different wages, andpossess clericalqualifications not required of production employees.We shall exclude extra-parts department employees from the appro-priate unit.Nominally in the extra-parts department but performing a dif-ferentfunction are the service repairmen whose work consists ofrepairing lawnmowersshipped to the plant by the respondent's cus-tomers.During the grass-cuttingseason oneof the service repair-men frequently leaves the plant to service machines.The servicerepairmendo the same type of mechanical work as the production.employees.We shall include them within the appropriate unit.'The Union contended that painters should be excluded from theappropriate unit because they are not eligible, for the Union but arewithin the jurisdiction of another labor organization affiliated withthe American Federation of Labor. The painters at the respondent'splant work on an assembly line.Lawnmowers are assembled exceptfor tires and guard rollers and after being put through a washingprocess arepainted with spray guns.The tires and guardrollers arethen attached and the machines tested.The painters are under thesupervision of the foremen of the departments in which they work.There is no paint foreman.The respondent in its brief objected to.the exclusion of painters on the ground that the work they performedwas anintegral part of the production process. It is clear that theinterestsof the paintersare similarto those of the other employees.on the assembly line and there was evidence in the record tending to,show that under certain circumstances they could be represented by-the Union. . We find that painters must be included within the appro-priate unit.At the hearing, S. L. Newman, a representative of the Union,.pointed out on the pay roll of March 1, 1938, the employees who!2 SeeMatter of Joe Lowe CorporationandIndependent Union ofConfectioneryWorkers,Local 1,13 N. L.R. B. 672 andMatter of La Plant-Choate Manufacturing Co., Inc.andUnited'Farm EquipmentWorkersOrganizing Contniitten.Local16,affiliatedwith the C.I.O.,.13 N. L.R. B. 1228. COLDWELL LAWNMOWER COMPANY43would come within the groups classified in the union petition as ship-ping department, extra-parts department, painters, and clerical andsupervisory employees.In addition to the employees already consid-ered he stated that watchmen, firemen, janitors, sweepers, elevator op-erators, timekeepers, draftsmen, and the traffic manager's assistantshould be excluded from the appropriate unit.Upon the basis of therecord, it is clear that the two timekeepers, the draftsmen, and thetraffic manager's assistant should be excluded because they performsupervisory and clerical functions.The respondent agrees that theemployees designated on the pay roll as watchmen and firemen shouldnot be within the appropriate unit.The janitors, sweepers, and eleva-tor operators are under the supervision of the foreman who is incharge of the shipping department and are classified with that de-partment by the respondent.The manner in which the respondentclassifies them and the functions which are normally associated withsuch designations indicate that the janitors, sweepers, and elevatoroperators should be excluded from the appropriate unit.We find that all employees of the respondent at its Newburghplant, including painters engaged in production and service repair-men, but excluding employees in the shipping department and em-ployees in the extra-parts department other than service repairmen,watchmen, firemen, janitors, sweepers, the elevator operators, andclerical and supervisory employees constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureto the employees of the respondent the full benefit of their right toself-organization and to collective bargaining and will otherwiseeffectuate the policies of the Act.2.The alleged refusal to bargainOn March 1, 1938, S. L. Newman, grand lodge representative oftheUnion,wrote to the respondent stating that he had been in-structed by the employees to submit a proposed agreement whichhe inclosed with the letter.On March 18,Hayden W. Wagner, therespondent's vice president and general manager, acknowledged re-ceipt of Newman's letter and stated hewould giveit careful atten-tion and notify Newman when he-was prepared to discuss it further.On March 31,after another request by Newman for a conference,the representatives of the Union and the respondent met in Wag-ner's office.Newman stated that the Union represented a majorityof respondent's employees exclusive of shipping,and extra-parts de-partment employees, painters,and supervisory and clerical employees.Wagner took the position that painters should be included withinthe appropriate unit.A discussion with respect to painters ensuedand finallyWagner.suggested that the Union take the matter up 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Board.Another conference, attended by a Field Examinerof the Board, was held on April 4, but the parties, adhering to thepositions they had previously taken, could not agree upon an appro-priate unit.The painters, as we have found, are properly included in the bar-gaining unit.Inasmuch as the respondent's refusal to bargain withtheUnion was predicated upon its insistence on their inclusion,which the Union. opposed, we are of the opinion that the respondenthas not refused to bargain collectively within the meaning of theAct.The allegations of the complaint that the respondent has sorefused will, accordingly, be dismissed.B. Interference, restraint, and coercionIn October 1935, at the request of several employees of the re-spondent whose wages had been reduced 10 per cent, the Union at-tempted to organize the respondent's plant.A number of employeesbecame active members of the Union. Soon after organization wasunder way, John Schultz, who was foreman of the motor-mowerdepartment and had authority to hire and discharge employees, be-gan to combat the organization of the plant.He spoke to activemembers of the Union and urged them to abandon the organization.At one time he asked each employee in his department whether hewas a member of the Union.In January 1936, half the pay cut was restored. Several monthslaterWagner announced the restoration of the remaining 5 per centand commended the employees upon their loyalty.The charge and complaint did not allege that the respondent en-gaged in unfair labor practices before April 1937.Accordingly, wedo not find by the acts set forth above, the respondent interferedwith the rights of its employees guaranteed in Section 7 of the Act.Nevertheless, the activities of Schultz form an important part of thehistory of labor relations at the plant and as such are helpful in de-termining the effect upon its employees of acts of the respondentwhich occurred after April 1937..There was little organizational activity in 1936 after the restorationof the pay cut.However, some employees had retained membershipin the Union and others joined in 1937.By November 2, 1937, theUnion represented a substantial number, of the respondent's employeesand, for the purpose of acquainting the respondent with the activitiesof the Union, one Peterson, its international vice president, visitedthe plant office and introduced a union committee to Wagner.Three days later, at 3:30 p. m. Wagner called a meeting of em-ployees in the plant.At the hearing he testified that his purposein bringing the employees together was to explain the National Labor COLDWELL LAWNMOWER COMPANY45 .RelationsAct to them because several employees had asked theirforemen whether they had to join the Union..At the meeting, Wagner read from Federal Regulation of LaborRelations, a bulletin issued by the Chamber of Commerce of theUnited States, a copy of which was introduced in evidence.He alsoread parts of the Act itself to the employees, adding personal ex-planations and examples.He admitted that the portion of thebulletinwhich he read to the employees did not inform them oftheir rights under the Act but was only an explanation of the posi-tion in which the employer found himself.The extract was criticalof the Act and suggested clarification of the definition of collectivebargaining.Wagner stated that the Act was unfair because it tied the em-ployer's hands.He told the employees that he would not agree to aclosed shop and reminded them that they could always come and talkto him. In defining the term "labor organization" he pointed outthat the company union had won an election conducted in a nearbyplant.Witnesses testified that the speech discouraged membershipin the Union.On the other hand, according to the testimony ofRobert McClintock, a service employee, who later became presidentof the Association, it indicated to him that he could not be dischargedfor forming an "association" in the shop.AfterWagner's speech, Schultz continued to discourage member-ship in the Union. In December he told Harold Terry, an engineinspector, that he knew Terry was the only member of the Unionat one end of the plant and warned him that someone else couldbe put on his job.From the time of the earliest efforts at organization until earlyin 1938, many members of the Union believed Schultz was discrim-inating against them because of their union activity and complainedof Schultz to union officials. In one case, after a conference withunion officials, the respondent reinstated an active member who hadbeen laid off by Schultz during a slack period when men with lessseniority were retained.On January 21, 1938, Newman, on behalf of the Union, conferredwith Wagner and John M. Nalle, the respondent's factory, manager,and discussed other alleged acts of interference and discriminationby Schultz.During the conversation Newman mentioned that theUnion would soon submit a collective bargaining proposal to therespondent. 'Wien the conference was concluded Wagner promisedNewman that within a few days the Union would know what actionhad been taken with regard to Schultz.Approximately 1 hour later Schultz was discharged.AlthoughNalle testified that he was dismissed because he was actively critical 46DECISIONSOF NATIONALLABOR RELATIONS BOARDof Nalle, the circumstances of his termination and the testimony ofother witnesses lead us to conclude that Schultz was discharged be-causeWagner and Nalle knew the charges of interference whichNewman had made could be substantiated.On Wednesday, March 23, 1938, while Newman was waiting forWagner to fix a date for a collective bargaining conference on theproposed agreement which the Union had submitted, the foremenin the respondent's plant distributed copies of a circular entitled"Coldwell Lawnmower Company Labor Relations Policy" bearing thesignature of Hayden W. Wagner, vice president-general manager.While the circular did not refer to the proposed agreement andalthough Nalle testified that it was modeled upon the labor-rela-tions policy of a large public-utility corporation, a careful examina-tion of the copy introduced in evidence leads us to conclude that insubstance the circular was a reply to the demands of the Unionmade directly to the employees in an effort to discourage unionmembership.The major proposals of the Union related to union:membership, hours of employment, seniority rights, vacations, pro-cedure for taking up grievances, rates of pay, and rules for appren-tices.The labor-relations policy unmistakably sets forth the replyof the respondent to each of the union demands with the exception.of the conditions under which apprentices would be' employed.We-do not credit the vague explanations of Wagner and Nalle that the-publication of the labor-relations policy had no relation to the tender,of the proposed union agreement.We find that the respondent by the acts of Schultz set forth, above-which occurred after April 1937, by the acts of Wagner in conductingthe meeting of November 5, 1937, and by the publication of the re-spondent's labor-relations policy interferedwith, restrained, and-coerced its employees in the exercise of the rights guaranteed in"Section 7 of the Act.C. Coldwell Employees Benevolent AssociationIn early May 1937, Nalle, who had shortly theretofore undertakenhis duties as factory manager, called at the office of Schultz, the fore-man of the motor-mower department.Nalle, who knew some of themen in the plant we members of the Union, asked Schultz whetherthere was an independent labor organization in the plant. Schultzsaid he did not know and went into the shop, returning with EdwardMcClintock, a machinist who afterwards became a member of theboard of directors of the C. E. B. A. Schultz asked McClintock inthe presence of Nalle if there was an organization in the shop andthe latter replied that some of the men belonged to the Union buthe did not know how many. Nalle then said : "It is only a matter COLDWELL LAWNMOWER COMPANY47of time before we have to have an organization in here because of theshop being organized."At this point Na.lle was called out of theoffice but the significance of his statement may be gathered from thesubsequent actions of the foreman.As soon as Nalle had left theoffice Schultz asked McClintock if the men knew anything about ashop union.When McClintock said he did not know, Schultz hadhim call several other employees into the office and informed themthat if they ever wanted to know how to form a shop union he wouldbe glad to help them.Schultz's open encouragement of a shop union immediately afterNalle's departure leads us to conclude that the latter, who admittedlyknew that some of the men belonged to the Union, had indicated, toSchultz that the respondent favored the formation of an independentlabor organization.Rumor of what occurred in Schultz's office spread throughout the.plant but no steps were taken. toward the organization of an inde-pendent union until late in March 1938.After the Union had sub-mitted its proposed agreement and the respondent had issued thestatement of its labor-relations policy, Robert McClintock, a servicerepairman and cousin of Edward McClintock; discussed the forma-tion of such an organization with other employees.He testified thatlie first got the idea from Charles Nelson, who about 6 months beforehad said that the employees in the plant should have a shop union.Nelson was one of the men brought into Schultz's office by EdwardMcClintock in May 1937.On Saturday, April 16, Robert McClintock retained August W..Bennet, a Newburgh attorney, to draft bylaws.On Monday morn-ing he left the plant and conferred with Bennet at the latter's office.McClintock testified that he did not receive permission to leave theplant.However, he deducted three-quarters of an hour from theworking time reported for that day.During the day Bennet drafted bylaws and ordered application,forms and authorization cards from a local printing company. Theywere billed to the C. E. B. A., a name selected during the morning con-ference, and were picked up by McClintock after work.On Tuesday, April 19, McClintock went through the entire shop.distributing the application forms and authorization cards.At themachine or bench of each employee lie placed one form and one card.and asked the employee to read them.He left one copy of the bylaws.on each floor.By Wednesday evening 50 signed cards had been.returned to McClintock's desk.McClintock testified without contradiction that he conducted hisorganizing activities for the C. E. B. A. on the respondent's time andproperty without the respondent's permission.In our opinion, how 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDever, the respondent's repeated discouragement of membership in theUnion and its attempts, through Nalle and Schultz, to promote anunaffiliated labor organization, served as an indication to McClintock,here tantamount to express permission, that his activities would notbe impeded or censured by the respondent.On Wednesday, April 20, McClintock, this time through the mediumof one man on each floor, announced that a meeting of the new organi-zation would be held the same evening.The meeting was held in a public hall rented by McClintock.Ac-cording to the minutes of the secretary, the meeting was called to orderat 8 p. m. by Myron Embler who acted as temporary chairman.Embler is designated as a timekeeper on respondent's pay roll.At thehearing his duties were described by Nalle as those of timekeeper, pay-master, and assistant treasurer.He distributes work to the men froma desk which is located in the foreman's office and checks upon thetime spent by each employee on a particular assignment. If theemployee takes too much time on the work it is Embler's duty to reportthat fact to the foreman.As paymaster Embler distributes their payto the men.The functions which Embler performs at the plant iden-tify his interests with- those of the respondent and his conspicuous par-ticipation in the meeting as its temporary chairman once again indi-cated to the employees that the C. E. B. A. had the approval of therespondent.Embler as presiding officer supervised the nominationand unanimous election of Robert McClintock as president of theC. E. B. A.McClintock then took the chair and other officers as wellas a bargaining committee were elected.After the 30 employees pres-ent had decided to adopt a permanent meeting place, a fixed date formonthly meetings and dues of 50 cents per month, the meeting wasadjourned to the next regular meeting in May.Apparently there wasno discussion concerning a request for recognition by the respondent.Nevertheless, on April 22, McClintock delivered a letter to Wag-ner's office which advised the respondent that the C. E. B. A. repre-sented a majority of its employees and demanded that all negotia-tionswith employees of the respondent affecting wages, hours, orconditions of employment be conducted solely and exclusivelythrough the C. E. B. A.Wagner sent for McClintock and informedhim that a petition had been filed with the Board by the Unionrequesting certification and the question was one for the Board todecide before the respondent entered into negotiations with anylabor organization.Thereafter, on April 25, the Union filed chargeswith the Regional, Director alleging' that the respondent haddominated and interfered with the formation of the C. E. B. A.It is clear from the testimony of the officers of the C. E. B. A.that the organization was formed only in part for the purpose of COLDWELL LAWNMOWER COMPANY49dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, and conditions of work.its immediate function was to prevent certification of the Union bythe Board.The haste with which it was organized and its single-:handed administration by Robert McClintock corroborate testimony.of its officers concerning its purpose.Although the absence of a program of its own and its oppositionto an outside labor organization do not constitute the C. E. B. A.-an employer-dominated organization, the record here convinces usthat the respondent's hostility toward the Union, after its indica-tion earlier given by Nalle and Schultz that it would welcome theappearance of an unaffiliated organization, was adopted by theemployees, and was directly responsible for the formation of theC. E. B. A.8We find that the respondent has dominated and interfered withthe formation and administration of the C. E. B. A. and has con-tributed support -to it, thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in:Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the acts of the respondent set forth in Section III:above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices we will order it to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies ofthe Act.We have found that the respondent dominated and inter-fered with the formation and administration of the C. E. B. A. andcontributed support thereto.The respondent's actions render theC. E. B. A. incapable of serving the employees as a genuine collectiveBMatter of Crawford Manufacturing CompanyandTewtileWorkers Organizing Com-mittee,8 N.L. R. B. 1237, in which the Board said:"Where an employer thus [by divertingand confining the desires of its employees into and within the channel of an inside union]limits his employees to a particular form of labor organization and upon such limitationbeing imposed,a labor organization of the prescribed pattern springs into being,such anorganization,in the absence of any showing to the contrary,must be presumed to reflect,in that respect,the will of the employer.Such an organization is not the result of afree choice,but one whose formation has been interfered with and dominated by theemployer, within the meaning of the Act." 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agency.In order toeffectuatethe policies of the Act weshall order the respondent to refuseto recognizethe C. E. B. A. asrepresentative of any ofits employees.VI. THE QUESTION CONCERNINGREPRESENTATIONAs found in Section III above, the respondent on two occasionsrefused to recognize the Union for the purposes of collective bar-gaining.The contention of the Union in its petition that it repre-sents a majority of respondent's employees within an appropriateunit was disputed by the respondent.We find that a question hasarisen concerning representation of employees of the respondent.VII. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operation of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VIII.THE I.)ETERMINATION OF REPRESENTATIVESWe have found that all employees of the respondent at its New-burgh plant, including painters engaged in production and servicerepairmen but excluding employees in the shipping department andemployees in the extra-parts department other than service repair-men, watchmen, firemen, janitors, sweepers, the elevator operators,and clerical and supervisory employees, constitute an appropriateunit for the purposes of collective bargaining.At the hearing, theUnion and the C. E. B. A. introduced evidence of their designation,respectively, by employees within such unit.Having found that theC. E. B. A. is employer dominated, we shall disregard such evidenceintroduced on its behalf.The nature and quantum of proof intro-duced on behalf of the Union was such, however, that we shall directthat an election by secret ballot be held to resolve the question con-cerning representation which has arisen. In such election, the C. E.B. A. will not be placed upon the ballot, since as we have found, it isincapable of serving as representative of the employees.We shall not at this time fix a date for holding the election butwill delay it until such time as we are satisfied that the effects ofthe respondent's unfair labor practices have been dissipated suffi-ciently to permit a free choice of representative.At the time wedirect such an election we will determine the pay-roll date to be used COLDWELL LAWNMOWER COMPANY51in ascertaining the eligibility of employees in the appropriate unitto vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OFLAW1.InternationalAssociation ofMachinists, Lodge No. 757, and{;oldwell Employees Benevolent Association are labor organizations,within the meaning of Section 2 (5) of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of Coldwell Employees Benevolent Associa-tion and by contributing support to it, has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (2) ofthe Act.3.The respondent by interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of theAct, has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.5.The respondent has not engaged in and is not engaging in unfairlabor practices, within the meaning of Section 8 (5) of the Act.6.A question affecting commerce has arisen concerning. the repre-sentation of employees of the respondent, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.,7.All employees of the respondent at its Newburgh plant, includingpainters engaged in production and service repairmen, but excludingemployees of the shipping department and employees of the extra-parts department other than service repairmen, watchmen, firemen,janitors, sweepers, elevator operators, and clerical and supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that therespondent, Coldwell Lawnmower Company, and its officers, agents,successors, and assigns shall :1.Cease and desist from :(a) In any manner dominating or interfering with the admin-istration of Coldwell Employees Benevolent Association, or the for- 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDmation or administration of any other labor organization of its:employees, and from contributing support to Coldwell Employees-BenevolentAssociation or any other labor organization of itsemployees ;(b) In any other manner interfering with, restraining, or coercing-its employees in the exercise of their right to self-organization, to.form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or other-mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Refuse to recognize Coldwell Employees Benevolent Associa-tion as the representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,rates of pay, wages, hours of employment, or other conditions ofwork ;(b) Immediately post notices to all its employees in conspicuousplaces throughout its Newburgh, New York, plant, and maintainsuch notices for a period of at least sixty (60) consecutive daysstating that the respondent will cease and desist in the manner setforth in paragraphs 1 (a) and (b) hereof and will take the affirma-tive action required in paragraph 2 (a) hereof;(c)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDEREDthat thecomplaint,in so farasitalleges that the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (5) of the Act, be,and it hereby is, dismissed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tion Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, it isherebyDIRECTED that, in order to ascertain representatives for the purposesof collective bargaining with Coldwell Lawnmower Company, New-burgh, New York, an election by secret ballot shall be conducted atsuch time as the Board will in the future direct, under the directionand supervision of the Regional Director for the Second Region, act-ing in this matter as agent for the National Labor Relations Board and.subject to Article III, Section 9, of said Rules and Regulations, among COLDWELL LAWNMOWER COMPANY53all employees of the respondent at its Newburgh plant, includingpainters engaged in production and service repairmen, but excludingemployees of the shipping department and employees of the extra-parts department other than service repairmen, watchmen, firemen,janitors, sweepers, elevator operators, and clerical and supervisoryemployees, to determine whether or not they desire to be representedby International Association of Machinists, Lodge No. 757, for thepurposes of collective bargaining.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision, Order, and Direction of Election.